Citation Nr: 1444675	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected degenerative disc disease with arthritis of the lumbar spine.


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO) in Nashville, Tennessee, that increased the evaluation of the Veteran's service-connected degenerative joint disease of the thoracic spine from 10 percent to 20 percent rating, effective September 29, 2009. 

In an April 1994 rating decision, the RO granted service connection for the thoracic spine disability and assigned a 10 percent rating effective on April 1, 1994.

The Veteran requested a hearing before the Board in a June 2013 letter.  However, in an October 29, 2013 letter to the Board, he withdrew his request for a Board hearing and executed a pro se election form.  Thus, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2013).  The Veteran is now pro se before the Board.

This case was previously before the Board in December 2013, and was remanded for additional development.  Because there has been substantial compliance with the actions requested in the Board's remand, it is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In a June 2012 VA examination report, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and arthritis was documented by imaging studies.  Therefore, the issue has been recharacterized as reflected on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The DDD with arthritis of the lumbar spine is manifested by limited flexion with pain beginning at 50 degrees, with the combined range of motion of the thoracolumbar spine of greater than 120 degrees, but the Veteran does not have any ankylosis of the thoracolumbar spine, either favorable or unfavorable.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DDD with arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5242 and 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An October 2009 notice letter sent to the Veteran satisfied all Quartuccio elements regarding the increased rating claim and was sent prior to the initial January 2010 adjudication of his claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  Additionally, the RO requested private medical records from Medical and Personal Injury Specialists, Inc. in October 2009 and in December 2009, but never received a response from that facility.  In an October 2009 and December 2009 letter, the RO also notified the Veteran that it had requested such records, but that it was his responsibility to ensure that VA received such records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the December 2013 Board remand, the AOJ also complied with the remand directives.  The AOJ requested and obtained VA medical records from Murfreesboro VA Medical Center and VA Outpatient Clinic, and a January 2014 addendum opinion to the June 2012 VA examination was obtained.  The Veteran was afforded a VA examination in November 2009 and June 2012, and the report of both examinations along with the January 2014 addendum opinion contain all findings needed to properly evaluate his back condition.  38 C.F.R. § 4.2 (2013).  The evidence of record does not suggest that the Veteran's back condition has worsened since his last VA examination in June 2012.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this appeal insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Increased Rating

The Veteran contends that he is entitled to a higher rating due to his constant back pain.  His claim was filed on September 29, 2009, and the increased rating of 20 percent was awarded from the date of the claim.  As noted above, the Veteran was initially granted service connection for a thoracic spine disability and assigned a 10 percent rating effective in April 1994 under diagnostic codes 5922-5295.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As applicable to this appeal and effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243. 

DDD with arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation 

or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2013). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for incapacitating episodes have a total duration of at least six weeks during the past twelve months.  Id.

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 20 percent for the entire appellate period.  The Veteran filed his claim for an increased rating on September 2009 and was awarded an increase from 

10 percent to 20 percent.  The evidence for consideration includes two VA compensation examination reports, VA treatment records, correspondence from the Veteran's employer, and the Veteran's personal statements in support of his claim, none of which indicate that his lumbar spine disorder meets any of the criteria for a rating higher than 20 percent.

A November 2009 VA examination report reflected the Veteran's complaints of lower back pain were rated to be a "9 out of 10."  Pain was reported to be primarily in the back, but the Veteran reported some occasional aching in his legs bilaterally with some occasional spotty numbness in his legs that did not follow a specific dermatomal pattern.  The Veteran reported that he could walk 30 minutes or 1/4 mile without having to stop.  Activity related flare-ups were reported to occur from several days a week to several times per month.  The pain was reportedly made worse with lifting and prolonged standing and bending.  He reported that he does have some back pain performing some of the lifting required by his employment as a mail sorter.  He reported that he did not have any surgery or other specific treatments on his back and had not been ordered to bed rest within the past twelve months.  Although the Veteran reported using an assistive device such as a brace or a cane, he denied a history of urinary or fecal incontinence and also denied regular fevers and chills. 

Physical examination conducted in the November 2009 VA examination found no gross deformities of the spine on palpitation.  No significant muscle spasm was noted.  Range of motion was evaluated and the Veteran was found to have equal active and passive range of motion.  Forward flexion was found to be from zero degrees to 60 degrees with pain beginning at 60 degrees.  Extension, bilateral lateral flexion and bilateral lateral rotation were each found to be from zero degrees to 30 degrees with pain beginning at 30 degrees.  Repetitive testing did not reveal a significant additional loss of motion. 


X-rays taken at the November 2009 examination revealed well-maintained disk height, with no anterior or retrolistesis noted.  Images revealed
 a small amount of anterior osteophyte formation in the lower thoracic spine with mild decreased disk height.  The impression was mild thoracic spondylosis without evidence of myelopathy. 

When addressing whether there was additional functional loss due to pain, the November 2009 VA examiner noted that, "the [Veteran] did have pain and limited function on my examination today.  It is possible that his pain and function could further be worsened by certain repetitive activities.  It is not reasonable, however, to attempt to express this in any additional limitation of function as this cannot be done with any degree of medical certainty."

A September 2009 VA treatment note reflected the Veteran's complaints of a "pain scale report of 6."  The physician noted that the Veteran appeared "very comfortable and relaxed" at his appointment and the Veteran reported that he was "fine right now but my chronic low back pain flares up at times...."  It was reported that the Veteran "denied any acute issues at all and denied any change from his baseline chronic low back issues."  At that time, he also declined an X-ray examination of his spine.

An April 2012 X-ray of the spine noted, "mild right convex scoliosis, lower thoracic/upper lumbar spine."  The Veteran's posterior alignment was appropriate and a mild loss of L5-S1 intervertebral disk space similar to his November 2009 examination was noted.

A June 2012 VA examination report reflected the Veteran's complaints of low back pain.  It was indicated that the Veteran did not use an assistive device, however, the January 2014 addendum clarified that he does not use an assistive device for his spine but uses a knee brace for his knee.  It was also noted that the Veteran reported flare-ups with lifting and prolonged sitting.  

Physical examination conducted in the June 2012 found forward flexion to be to 50 degrees and objective evidence of painful motion began at 50 degrees.  Extension was found to be to 10 degrees and objective evidence of painful motion began at 10 degrees.  Right lateral flexion was found to be to 25 degrees with painful motion at 20 degrees.  Left lateral flexion was found to be to 15 degrees with painful motion at 15 degrees.  Right lateral rotation was found to be to 30 degrees, all with objective evidence of pain at 30 degrees.  Left lateral rotation was found to be to 30 degrees, all with objective evidence of pain at 30 degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner noted that the Veteran's had functional loss and/or functional impairment of his thoracolumbar spine with contributing factors being less movement than normal, pain on movement, and interference with sitting standing and/or weight-bearing.  The VA examiner also noted that it was tender to palpitate in the parasinal musculature of the lumbar spine and that the Veteran displayed guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  Muscle strength, reflex, and sensory testing were normal.  The examiner found no signs of radiculopathy or other signs of neurologic abnormalities.  

The June 2012 VA examiner also indicated that the Veteran did not have IVDS, and no functional impairment of an extremity.  Imaging studies confirmed arthritis but no vertebral fracture.  The functional impact on the Veteran's ability to work was noted as the inability to "perform heavy lifting."

In his June 2010 NOD the Veteran reported that, "On April 23, 2010, I underwent a CT-scan to detect whether I am feeling the pain as a result of a pinched nerve or a strained muscle in my back."  VA medical records show that the Veteran underwent a computed tomography (CT) on April 22, 2010 and the results were mailed to the Veteran in a letter dated April 23, 2010.  The purpose of the scan was to identify the source of chest pain the Veteran sought treatment for on April 6, 2010.  The results of the CT scan were nonspecific findings involving the upper lobe of the right lung and the Veteran was referred to the pulmonary clinic for further evaluation.  


Further inquiry shows that on April 26, 2010, the Veteran received VA treatment for numbness in his right hand.  The impression of the treating physician was that there was possible right median nerve involvement that was getting better.  The Veteran was scheduled for a follow-up in July 2010.  At the July 2010 follow-up, the Veteran reported tingling in the right index and middle fingers that, " is just bothering him occasionally."  The VA physician's impression was mild carpal tunnel and the Veteran was given a splint to wear at night.  This treatment is not relevant to the current claim as it refers to a disorder not associated with the thoracolumbar spine.  

The Veteran is currently in receipt of a 20 percent rating for his service-connected thoracolumbar spine disorder.  As discussed above, to warrant a higher 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankyloses of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

In the present case, there is no evidence of either favorable or unfavorable ankylosis of the thoracolumbar spine.  The thoracolumbar spine was consistently found to have range of motion on objective examination and forward flexion has consistently been greater than 30 degrees.  Although the Veteran has made several statements that he experiences "constant sharp pain in his lower and middle back and it locks up after being still," the clinical evidence does not establish and the Veteran has not alleged, that any portion of his thoracolumbar spine was ankylosed in the neutral position, in flexion, or in extension.  He has also not alleged that he experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is evidence of functional loss due to pain of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate favorable or unfavorable ankylosis of the thoracolumbar spine or forward flexion less than 30 degrees, i.e., the symptomatology required for either a 40 percent disability rating or a 50 percent disability rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, supra.  In this regard, neither of the VA examiners noted additional limitation with repetitive motion or otherwise described any symptomatology tantamount to favorable or unfavorable ankylosis.  Although the November 2009 VA examiner did report "pain and function could be worsened by certain repetitive activities," he also stated that "it is not reasonable to attempt to express this in any additional limitation of function as this cannot be done with any degree of medical certainty."  Under these circumstances, there is no basis for a rating higher than 20 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

While the Veteran has been diagnosed with lumbar spine degenerative disc disease, Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a rating higher than 20 percent.  This is because there is no indication that the Veteran's lumbar spine disability has resulted in any incapacitating episodes as defined by VA regulations, let alone incapacitating episodes of at least four weeks during an immediately preceding 12-month period, which is the minimum required for a rating higher than 20 percent, specifically, 40 percent, for IVDS.  While the Veteran reported in a June 2012 statement that he lost " almost a month of work from his back being weak," and he submitted evidence to show that he was approved for leave under the Family and Medical Leave Act (FMLA) by his employer from April 25, 2012 to May 17, 2012, this evidence does not demonstrate that a doctor prescribed bed rest.  Furthermore, the June 2012 VA examiner found that there was no IVDS present.  As discussed above, the Rating Schedule defines an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Absent this indication, by definition, there have not been any incapacitating episodes. 

Also, the Board finds no basis to assign a separate compensable rating for neurological abnormalities, including those involving bowel or bladder impairment.  In this regard, the record is negative for neurological abnormalities to include bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  Specifically, both VA examinations revealed no evidence of neurological abnormalities, or urinary or fecal deficits related to his lumbar spine disorder.  In addition, there is no medical evidence to find that the Veteran's reported tingling in his right index and middle finger is due to his back condition, but rather such symptoms were found to likely be related to mild carpal tunnel syndrome.  Also, the Veteran claims that he underwent a CT scan to detect whether his back pain was due to a pinched nerve, however, VA treatment records reflect that the purpose of the CT scan was to evaluate the Veteran's complaints of chest pain and no neurological abnormality was found.  In the absence of any objective neurological findings related to the Veteran's back condition, there is no basis to grant a separate compensable rating for neurological impairment.

The Board has considered whether further staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disorder; however, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning further staged ratings for such a disability is not warranted. 

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, although the Veteran's condition has been previously characterized as mild thoracic spondylosis, mild right convex scoliosis, and degenerative joint disease, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  Here, because the symptomatology associated with the Veteran's degenerative disc disease of his 

lumbar spine with arthritis is duplicative or overlapping with the symptoms associated with his mild thoracic spondylosis, mild right convex scoliosis, and degenerative joint disease, separate ratings for these disorders is not applicable.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disorder with the established criteria found in the rating schedule.  The Veteran's primary complaints and symptomatology involving his lumbar spine disorder include pain and limitation of motion, all of which are addressed in the applicable diagnostic codes.  Therefore, the Board finds that the Veteran's lumbar spine symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his lumbar spine that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  As the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Id.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, although the Veteran reports that pain associated with his back condition makes it difficult to work and that he has "lost great jobs with great pay," the evidence of record reflects that, with the exception of leave taken under the FMLA and occasional absences from work, the Veteran has been employed during the entire appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher rating for his lumbar spine disorder for the appeal period.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

A rating in excess of 20 percent for degenerative disc disease with arthritis of the lumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


